Exhibit 10.1




STIPULATION




WHEREAS, there are bona fide outstanding liabilities against Defendant, Xun
Energy, Inc., in the principal amount of not less than $1,834,935.41;




WHEREAS, these liabilities are past due;




WHEREAS, Plaintiff, Equity Capital Ventures Inc., acquired these liabilities on
the terms and conditions set forth in the Debt Claim Purchase Agreements,
attached hereto and made a part hereof as Exhibits A, B, C, D, E, F, G, H, I, J,
K and L, respectively, subject however to the agreement of Defendant and
compliance with the provisions hereof; and




WHEREAS, Plaintiff and Defendant desire to resolve, settle, and compromise among
other things the liabilities as more particularly set forth on Exhibit M
attached hereto and made a part hereof(hereinafter collectively referred to as
the "Debt Claims") .




NOW, THEREFORE, the parties hereto agree as follows:




1.

Defined Terms.




As used in this Stipulation, the following terms shall have the following
meanings specified or indicated (such  meanings to be equally applicable to both
the singular and plural forms of the terms defined) :




"DEBT CLAIM AMOUNT" shall mean $1,834,935.41.




"COMMON STOCK" shall mean Defendant's common stock, $0.0001 par value per share,
and any shares of any other class of common stock whether now or hereafter
authorized, having the right to participate in the distribution of dividends (as
and when declared) and assets (upon liquidation of Defendant) .




"COURT" shall mean State Court of the State of Connecticut.




"DISCOUNT" shall mean Ten (10.0%) percent.




"DTC" shall have the meaning specified in Section 3b.




"DWAC" shall have the meaning specified in Section 3b.




"FAST" shall have the meaning specified in Section 3b.




"GROSS PROCEEDS" shall mean proceeds from sales of Settlement Shares by
Plaintiff.




{00157824.1 / 2000.000} 1  |  Page








"NET PROCEEDS" shall mean Gross Proceeds less all brokerage, clearing and
delivery related fees and charges associated with the generation of such Gross
Proceeds, including but not limited to, commission and execution fees, ticket
and deposit fees, DTC and Non-DTC, transfer agent and clearing agent fees.




"MARKET PRICE" shall mean the "ASK" price as quoted on the NASDAQ National
Market, the NASDAQ Small Cap Market, the Over the Counter Bulletin Board, OTCXD,
the American Stock Exchange or the New York Stock. Exchange whichever is at the
time the principal trading exchange or market for the Common Stock




"PRINCIPAL MARKET" shall mean the NASDAQ National Market, the NASDAQ Small Cap
Market, the Over the Counter Bulletin Board, OTCXD, the American Stock Exchange
or the New York Stock. Exchange whichever is at the time the principal trading
exchange or market for the Common Stock.




"REMITTANCE AMOUNT" shall mean NET PROCEEDS multiplied by one minus the Discount
(1 - 0.10, or 0.90).




"SELLER" shall mean any individual or entity listed on Exhibit M, who originally
owned the Debt Claim.




"SETTLEMENT SHARES" shall have the meaning specified in Section 3a.




"TRADING DAY" shall mean any day during which the Principal Market shall be open
for business.




"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and any
substitute or replacement transfer agent for the Common Stock upon Defendant's
appointment of any such substitute or replacement transfer agent).




2.     Fairness Hearing.




Upon the execution hereof, Plaintiff and Defendant agree, pursuant to Section
36b-3 of the Connecticut General Statutes and 15 USC §77c(a) (10) sec. 3 (a)(10)
of the Securities Act of 1933, as amended (hereinafter referred to as the
"Act"), to immediately submit the terms and conditions of this Stipulation to
the Court for a hearing on the fairness of such terms and conditions, and the
issuance exempt from registration of the Settlement Shares. This Stipulation
shall become binding upon the parties only upon entry of an order by the Court
(hereinafter referred to as the "Order").




3.

Settlement Shares.




a)

No later than the fifth Trading Day following the date that the Court enters the
Order, TIME BEING OF THE ESSENCE, Defendant shall cause its legal counsel to
issue an opinion to Defendant's transfer agent, in form and substance reasonably
acceptable to Plaintiff and such transfer agent, that the shares of




{00157824.1 / 2000.000} 2  |  Page




> Common Stock to be issued as the initial tranche are legally issued, fully
> paid and non assessable, are exempt from registration under the Act, may be
> issued without restrictive legend, and may be resold by Plaintiff without
> restriction pursuant to the Order: Defendant shall cause its legal counsel to
> issue similar opinions for subsequent tranches, no later than 5 Trading Days
> following a request by Plaintiff for additional Settlement Shares. Defendant
> shall issue the Settlement Shares in tranches as necessary, by physical
> delivery, or as Direct Registration Systems (“DRS”) shares to Plaintiff's
> account with the Depository Trust Company (“DTC”) or through the Fast
> Automated Securities Transfer (“FAST”) Program of DTC's Deposit/Withdrawal
> Agent Commission (“DWAC”) system, without any legends or restriction on
> transfer pursuant to the Order. The date upon which the first tranche of the
> Settlement Shares has been received into Plaintiff's account and are available
> for sale by Plaintiff shall be referred to as the "Issuance Date".




b)

Defendant shall deliver to Plaintiff, through the initial tranche and any
required additional tranches, that number of Settlement Shares the proceeds of
sales of which generate an aggregate Remittance Amount equal to the Debt Claim
Amount. Periodically Plaintiff shall cause to be disbursed the Remittance Amount
associated with such tranche to Sellers in accordance with the Debt Claim
Purchase Agreements. To the extent that Defendant issues Settlement Shares in
excess of that necessary to satisfy the aggregate Debt Claim Amount, Plaintiff
shall return any excess Settlement Shares to Defendant for retirement to
treasury stock. The parties reasonably estimate that the fair market value of
the Settlement Shares and all other amounts received or to be received by
Plaintiff is equal to approximately $2,038,818.00. The parties acknowledge that
the number of Settlement Shares to be issued pursuant to this Stipulation is
indeterminable as of the date of its execution, and could well exceed the
current existing number of shares outstanding as of the date of its execution.




c)

Notwithstanding anything to the contrary contained herein, the Settlement Shares
beneficially owned by Plaintiff at any given time shall not exceed the number of
such shares that, when aggregated with all other shares of Defendant then
beneficially owned by Plaintiff, or deemed beneficially owned by Plaintiff,
would result in Plaintiff owning more than nine and ninety nine hundredths
(9.99%) percent of all of such Common Stock as would be outstanding on such
date, as determined in accordance with Section 16 of the Act and the regulations
promulgated thereunder, as amended. In compliance therewith, Defendant agrees to
deliver the initial tranche and any additional issuances in one or more
tranches.




4.

Safety Net Price.


 

Defendant, at its option, will provide a Daily Safety Net Price one (1) hour
before the beginning of each trading day to Plaintiff, which Daily Safety Net
Price shall not be unreasonable. Defendant will notify Plaintiff of the Daily
Safety Net Price in writing by email to Plaintiff or Plaintiff's appointed
representative. Plaintiff agrees not to sell any of the Settlement Shares if the
market price (“Ask”) falls below the Daily Safety Net Price during any time of
trading during the trading day that the Daily Safety Net Price applies




{00157824.1 / 2000.000} 3  |  Page




to. Should Defendant fail to provide a Daily Safety Net Price before the
beginning of trading for the trading day, then the prior Safety Net Price will
prevail.




5.

Accounting and Audit.




Plaintiff will provide a full accounting of the sales of the Settlement Shares
including but not limited to providing sales tickets of the Settlement Shares.
Plaintiff agrees to allow Defendant a right to audit all the transactions, sales
slips, sales tickets, accounting records, including but not limited to
interviewing all employees of Plaintiff involved in the sales (brokers, market
makers, etc.), accounting and disbursement of the Remittance Amount, and other
employees or agents that the audit requires to complete the audit of the
Settlement Shares sales transactions and disbursements.




6.

Necessary Action.




At all times after the execution of this Stipulation and entry of the Order by
the Court, each party hereto agrees to take or cause to be taken all such
necessary action including, without limitation, the execution and delivery of
such further instruments and documents, as may be reasonably requested by any
party for such purposes or otherwise necessary to effect and complete the
transactions contemplated hereby.




7.

Releases.




Upon receipt of all of the Settlement Shares required to be delivered hereby, in
consideration of the terms and conditions of this Stipulation, and except for
the obligations, representations and covenants arising or made hereunder or a
breach hereof, the parties hereby release, acquit and forever discharge the
other and each, every and all of their current and past officers, directors,
shareholders, affiliated corporations, subsidiaries, agents, employees,
representatives, attorneys, predecessors, successors and assigns(the "Released
Parties"), of and from any and all claims, damages, causes of action, suits and
costs, of whatever nature, character or description, whether known or unknown,
anticipated or unanticipated, which the parties may now have or may hereafter
have or claim to have against each other with respect to the Debt Claims.
Nothing contained herein shall be deemed to negate or affect Plaintiff's right
and title to any securities heretofore or hereafter issued to it by Defendant or
any subsidiary of Defendant.




8.

Representations.


 

8.1     Defendant hereby represents warrants and covenants to Plaintiff as
follows:




a.

There are 15,000,000,000 Shares of Common Stock of Defendant authorized of which
7,151,568,163 shares of Common Stock are issued and outstanding as of September
17, 2014.  There are 750,000 shares of the Series B Preferred Shares authorized
of which 600,000 are issued and outstanding as of September 17, 2014.




{00157824.1 / 2000.000} 4  |  Page




b.

The shares of Common Stock to be issued pursuant to the Order are duly
authorized, and when issued will be duly and validly issued, fully paid and
non-assessable, free and clear of all liens, encumbrances and preemptive and
similar rights to subscribe for or purchase securities;




c.

Upon Court approval of this Stipulation and entry of the Order, the shares will
be exempt from registration under the Securities Act and issuable without any
restrictive legend;




d.

Defendant has reserved from its duly authorized capital stock a number of shares
of Common Stock at least equal to the number of shares that could be issued
pursuant to the terms of the Order;




e.

If at any time it appears reasonably likely that there may be insufficient
authorized shares to fully comply with the Order, Defendant shall promptly
increase its authorized shares to ensure its ability to timely comply with the
Order;




f.

The execution of this Stipulation and performance of the Order by Plaintiff and
Defendant will not (1) conflict with, violate or cause a breach or default under
any agreements between Defendant and any creditor(or any affiliate thereof)
related to the account receivables comprising the Debt Claims, or (2) require
any waiver, consent, or other action of Defendant or any creditor, or their
respective affiliates, that has not already been obtained;




g.

Without limitation, Defendant hereby waives any provision in any agreement
related to the account receivables comprising the Debt Claims requiring payments
to be applied in a certain order, manner, or fashion, or providing for exclusive
jurisdiction in any court other than the Court;




h.

Defendant has all necessary power and authority to execute, deliver and perform
all of its obligations under this Stipulation;




i.

The execution, delivery and performance of this Stipulation by Defendant has
been duly authorized by all requisite action on the part of Defendant (including
a majority of its independent directors), and this Stipulation has been duly
executed and delivered by Defendant;




j.    Defendant did not enter into the transaction giving rise to the Debt
Claims in contemplation of any sale or distribution of Defendant's Common Stock
or other securities;




k.

There has been no modification, compromise, forbearance, or waiver entered into
or given by Defendant with respect to the Debt Claims. There is no action based
on the Debt Claims by Defendant that is currently pending in any court or other
legal venue, and no judgments based upon the Debt Claims have been previously
entered in any legal proceeding;




{00157824.1 / 2000.000} 5  |  Page




l.

There are no taxes due, payable or withholdable as an incident of Seller's
provision of goods and services, and no taxes will be due, payable or
withholdable as a result of settlement of the Debt Claims;




m.

Except as set forth on Exhibit M, no Seller within the past ninety (90) days has
been directly or indirectly through one or more intermediaries in control,
controlled by, or under common control with, Defendant and is not an affiliate
of Defendant as defined in Rule 144 promulgated under the Act, as amended;




n.

To the best of Defendant's knowledge, no Seller is, directly or indirectly,
utilizing any of the proceeds received from Plaintiff for selling the Debt
Claims to provide any consideration to or invest in any manner in Defendant or
any affiliate of Defendant;




o.

Defendant has not received any notice (oral or written) from the SEC or
Principal Market regarding a halt, limitation or suspension of trading in the
Common Stock; and




p.

No Seller will, directly or indirectly, receive any consideration from or be
compensated in any manner by, Defendant, or any affiliate of Defendant, in
exchange for or in consideration of selling the Debt Claims.




q.

Defendant acknowledges that Plaintiff may from time to time, hold outstanding
securities of Defendant, including securities which may be convertible in shares
of Defendant's Common Stock at a floating conversion rate tied to the current
market price for the Common Stock.The number of shares of Common Stock issuable
pursuant to this Stipulation may increase substantially in certain
circumstances, including, but not necessarily limited to, the circumstance
wherein the trading price of the Common Stock declines. Defendant's executive
officers and directors have studied and fully understand the nature of the
transaction contemplated by this Stipulation and recognize that they have a
potential dilutive effect.The board of directors of Defendant has concluded in
its good faith business judgment that such transaction is in the best interests
of Defendant. Defendant specifically acknowledges that its obligation to issue
the Settlement Shares is binding upon Defendant and enforceable regardless of
the dilution such issuance may have on the ownership interests of other
shareholders of Defendant.




8.2 Plaintiff hereby represents, warrants and covenants to Defendant as follows,
which representations, warranties and covenants, shall be repeated by Plaintiff
in connection with and at the time of each request by Plaintiff for Settlement
Shares:




a.

It is the owner of the Debt Claims;




b.

It is a corporation duly filed and in good standing under the laws of the State
of Connecticut;




{00157824.1 / 2000.000} 6  |  Page







c.

The execution, delivery and performance of this Stipulation by Plaintiff has
been duly authorized by all requisite action on the part of Plaintiff, and this
Stipulation has been duly executed and delivered by Plaintiff;




d.

From the date of this Stipulation through the date on which all of the
Settlement Shares shall have been sold by Plaintiff and the Debt Claim Amount
paid in full, Plaintiff (i) shall not, directly or indirectly, execute any short
sales of Defendant’s common stock, or (ii) engage in any promotional activities
involving Defendant’s common stock; and




e.

The Settlement Shares shall not be transferred by Plaintiff and shall be used
and sold by Plaintiff solely to pay the Debt Claim Amount.  




9.

Continuing Jurisdiction.




In order to enable the Court to grant specific enforcement or other equitable
relief in connection with this Stipulation, (a) the parties consent to the
jurisdiction of the Court for purposes of enforcing this Stipulation, and (b)
each party to this Stipulation expressly waives any contention that there is an
adequate remedy at law or any like doctrine that might otherwise preclude
injunctive relief to enforce this Stipulation.




10.

Conditions Precedent/Default.




a.

If Defendant shall default in promptly delivering the Settlement Shares to
Plaintiff in the form and mode of delivery as required by Section 3 hereof;




b.

If the Order shall not have been entered by the Court on or prior to December
31, 2014;




c.

If Defendant shall fail to comply with the covenants set forth in Section 16
hereof;




d.

If bankruptcy, dissolution, receivership, reorganization, insolvency or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against
Defendant; or if the trading of the Common Stock shall have been halted,
limited, or suspended by the SEC or on the Principal Market; or trading in
securities generally on the Principal Market shall have been suspended or
limited; or minimum prices shall have been established for securities traded on
the Principal Market or eligible for delivery via DTC or DWAC; or the Common
Stock is no longer eligible for book transfer delivery via DTC or DWAC; or there
shall have been any material adverse change (i) in Defendant's finances or
operations, or (ii) in the financial markets such that, in the reasonable
judgment of Plaintiff, it makes it impracticable or inadvisable to trade the
Settlement Shares; and such suspension, limitation or other action is not cured
within ten (10) Trading Days; then Defendant shall be deemed in default of the
Order and this Stipulation shall be null and void, unless otherwise agreed by
written agreement of the parties.




{00157824.1 / 2000.000} 7  |  Page







11.

Information.




Plaintiff and Defendant each represent that prior to the execution of this
Stipulation, they have fully informed themselves of its terms, contents,
conditions and effects, and that no promise or representation of any kind has
been made to them except as expressly stated in this Stipulation.




12.   Ownership and Authority.




Plaintiff and Defendant represent and warrant that they have not sold, assigned,
transferred, conveyed or otherwise disposed of any or all of any claim, demand,
right, or cause of action, relating to any matter which is covered by this
Stipulation, that each is the sole owner of such claim, demand, right or cause
of action, and each has the power and authority and has been duly authorized to
enter into and perform this Stipulation and that this Stipulation is the binding
obligation of each, enforceable in accordance with its terms.




13.    No Admission.




This Stipulation is contractual and it has been entered into in order to
compromise disputed claims and to avoid the uncertainty and expense of the
litigation. This Stipulation and each of its provisions and any orders of the
Court relating to it shall not be offered or received in evidence in any action,
proceeding or otherwise used as an admission or concession as to the merits of
the action or the liability of any nature on the part of any of the parties
hereto except to enforce its terms.




14.    Binding Nature.




This Stipulation shall be binding on all parties executing this Stipulation and
their respective successors, assigns and heirs.




15.    Authority to Bind.

 

      Each party to this Stipulation represents and warrants that the execution,
delivery and performance of this Stipulation and the consummation of the
transactions provided in this Stipulation have been duly authorized by all
necessary action of the respective entity and that the person executing this
Stipulation on its behalf has the full capacity to bind that entity. Each party
further represents and warrants that it has been represented by independent
counsel of its choice in connection with the negotiation and execution of this
Stipulation, and that counsel has reviewed this Stipulation.




16.    Covenants.




a.

For so long as Plaintiff holds any shares of Common Stock, neither Defendant nor
any of its affiliates shall, without the prior written consent of Plaintiff
(which may not be unreasonably withheld), vote any shares of Common Stock owned
or controlled by it (unless voting in favor of a proposal approved by a majority
of




{00157824.1 / 2000.000} 8  |  Page




    Defendant's Board of Directors), or solicit any proxies or seek to advise or
influence any person with respect to any voting securities of Defendant in favor
of: (1) an extraordinary corporate transaction, such as a merger, reorganization
or liquidation, involving Defendant or any of its subsidiaries;(2) a sale or
transfer of a material amount of assets of Defendant or any of its subsidiaries;
(3) any change in the present board of directors or management of Defendant,
including any plans or proposals to change the number or term of directors or to
fill any existing vacancies on the board;(4) any material change in the present
capitalization or dividend policy of Defendant; (5) any other material change in
Defendant's business or corporate structure; (6) a change in Defendant's
charter, bylaws or instruments corresponding thereto; (7) causing a class of
securities of Defendant to be delisted from a national securities exchange or to
cease to be authorized to be quoted in an inter-dealer quotation system of a
registered national securities association, (8) causing a class of equity
securities of Defendant to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Securities Exchange Act of 1934, as amended;
(9) terminating its Transfer Agent (10) taking any action which would impede the
purposes and objects of this Stipulation; or (11)   taking any action,
intention, plan or arrangement similar to any of those enumerated above. The
provisions of this paragraph may not be modified or waived without further order
of the Court.




b.

As soon as practicable and in all events, within four business days of the
signing of the Order by the Court, Defendant shall cause to be filed a Form 8-K
with the Securities and Exchange Commission disclosing the settlement. Defendant
shall file such additional SEC filings as may be required in respect of the
transactions.




17.    Indemnification.




Defendant shall indemnify, defend and hold Plaintiff and its affiliates harmless
with respect to all obligations of Defendant arising from or incident or related
to this Stipulation, including, without limitation, any claim or action brought
derivatively or directly by the Seller or shareholders of Defendant, and the
Securities and Exchange Commission and any state's securities regulatory
authority.




18.    Legal Effect.




The parties to this Stipulation represent that each of them has been advised as
to the terms and legal effect of this Stipulation and the Order provided for
herein, and that the settlement and compromise stated herein is final and
conclusive forthwith, subject to the conditions stated herein, and each attorney
represents that his or her client has freely consented to and authorized this
Stipulation after have been so advised.




19.   Waiver of Defense.




Each party hereto waives a statement of decision, and the right to appeal from
the Order after its entry. Defendant further waives any defense based on the
rule against




{00157824.1 / 2000.000} 9  |  Page




splitting causes of action. The prevailing party in any motion to enforce the
Order shall be awarded its reasonably attorney's fees and expenses in connection
with such motion. Except as expressly set forth herein, each party shall bear
its own attorney's fees, expenses and costs.




20.    Signatures.




This Stipulation may be signed in counterparts and, together with its
counterpart signature pages, shall be deemed valid and binding on each party
when duly executed by all parties. This Stipulation may be amended only by an
instrument in writing signed by the party to be charged with enforcement
thereof. This Stipulation supersedes all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof.




21.   Choice of Law, Etc.




Notwithstanding the place where this Stipulation may be executed by either of
the parties, or any other factor, all terms and provisions hereof shall be
governed by and construed in accordance with the laws of the State of
Connecticut, applicable to agreements made and to be fully performed in that
State and without regard to the principles of conflicts of laws thereof. Any
action brought to enforce, or otherwise arising out of this Stipulation shall be
brought only in the State Court of the State of Connecticut. 


 

  22.   Inconsistency.

 

        In the event of any inconsistency between the terms of this Stipulation
and any other document executed in connection herewith, the terms of this
Stipulation shall control to the extent necessary to resolve such inconsistency.



 



   23.   Notices.

> Any notice required or permitted hereunder shall be given in writing (unless
> otherwise specified herein) and shall be deemed effectively given on the
> earliest of:




> > a)    the date delivered, if delivered by personal delivery as against
> > written receipt therefore or by confirmed facsimile transmission,
> > 
> >  
> > 
> > b)    the seventh business day after deposit, postage prepaid, in the United
> > States Postal Service by registered or certified mail, or
> > 
> >  
> > 
> > c)    the second business day after mailing by domestic or international
> > express courier, with delivery costs and fees prepaid, in each case,
> > addressed to each of the other parties thereunto entitled at the following
> > addresses (or at such other addresses as such party may designate by ten
> > (10) days' advance written notice similarly given to each of the other
> > parties hereto) :
> > 
> > 
> > 
> > {00157824.1 / 2000.000} 10  |  Page

 



Plaintiff:

Equity Capital Ventures Inc.

Attn.:Richard Inza

President

Telephone No.: (786) 200-9537

E-mail: richardinza@gmail.com

 

 

with a copy to:

Hillel Goldman, Esq.

Mix & Goldman, LLC

57 North Street, Suite 214

Danbury, CT 06810

Telephone No.: (203) 744-0004x211

Telecopier No.: (203) 790-6663

E-mail: hgoldman@mixgoldman.com


 

 

Defendant:

Xun Energy, Inc.

Attn: Jerry G. Mikolajczyk,

President and Chief Executive Officer

Telephone No.: (775)-200-0505

Telecopier: (321)-238-0141

E-mail: jerrygmik@xunenergy.com

 

 

with a copy to:

Ward J. Mazzucco

Matrix Corporate Center

39 Old Ridgebury Road, Suite D-2

Danbury,CT 06810

Telephone No.: (203)-744-1929x19

Telecopier No.: (203)-790-5954

E-mail: wjm@danburylaw.com

   



 

IN WITNESS WHEREOF, the parties have duly executed this Stipulation as of the
2nd day of October, 2014.







EQUITY CAPITAL VENTURES INC.







By:  /s/ Richard Inza

Name: Richard Inza

Title:

President




XUN ENERGY, INC.







By:  /s/ Jerry G. Mikolajczyk

Name: Jerry G. Mikolajczyk

Title: President and CEO




{00157824.1 / 2000.000} 11  |  Page






